ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES
and PROCEEDS DUE




THIS ASSIGNMENT is made as of March 31, 2010 by EMERGING VISION, INC., a New
York corporation, with an office for the transaction of business located at 520
Eighth Avenue, 23rd Floor, New York, New York 10018 (the "Assignor"), to
MANUFACTURERS AND TRADERS TRUST COMPANY, a   banking association, with offices
at One M&T Plaza, Buffalo, New York  14240, (the "Assignee").
 
W I T N E S S E T H:
 
WHEREAS, the Assignee has agreed to modify and extend certain loans to the
Assignor (the "Loans") as set forth in and evidenced by a Non-Revolving Line of
Credit Note and Agreement and Term Loan Note, each dated the date hereof (the
"Notes"), but only if, as additional security for all of Assignor's now existing
and hereafter incurred obligations to the Assignee (collectively, the
"Obligations") and all instruments executed pursuant thereto, Assignor assigns
to Assignee all of Assignor's right, title, and interest in its contract rights
in, all security interests granted by, and all monies and proceeds due under (i)
all franchisee notes receivable of Assignor evidenced by the franchisee notes
more particularly identified in Schedule AA@ annexed hereto, and accompanying
loan documents therefor, heretofore delivered to Assignee by Assignor as
collateral for the Loans (collectively, the AFranchisee Documents@), and (ii)
any and all Franchisee Documents, security interests granted by, and the monies
and proceeds due thereunder, which are hereafter entered into by Assignor, as
long as the any of the Loans or any other Obligations of the Assignor are
outstanding.


NOW, THEREFORE, in order to induce the Assignee to modify and extend the Loans
evidenced by the Notes, and as additional security for the payment of all
amounts due under the documents evidencing the Loans and Obligations and under
any other loan documents between the Assignor and Assignee, and for the
performance and observance of each term and condition contained therein, the
Assignor hereby assigns and grants to the Assignee all right, title and interest
that the Assignor has or may hereafter acquire in and to (i) the Franchisee
Documents and contract rights in, security interests granted by, and monies and
proceeds due under the Franchisee Documents and (ii) any and all Franchisee
Documents, security interests granted by, and the monies and proceeds due
thereunder, which are hereafter entered into by Assignor as long as any of the
Loans or other Obligations remain outstanding.


TO HAVE AND TO HOLD the same unto Assignee as additional and collateral security
for the payment of all amounts due upon the Loans and any other Obligations and
for the performance and observance of all of the agreements contained in the
documents evidencing same.


Although this Assignment constitutes a present, current and absolute assignment
of the Franchisee Documents and any future Franchisee Documents hereinafter
entered into, so long as there shall exist no Event of Default as such term is
defined in the Notes, or in any other Loan Documents as such term is defined in
the Notes,  Assignor shall have the right to exercise every right, power and
authority under the Franchisee Documents, and to perform and enforce performance
of all obligations under the Franchisee Documents.
 
 

--------------------------------------------------------------------------------

 
This Assignment is made for the purpose of securing (i) the full and prompt
payment when due, whether by acceleration or otherwise, with such interest as
may accrue thereon, either before or after maturity thereof, of the Notes, and
(ii) the full and prompt payment and performance of any and all obligations of
Assignor to Assignee hereunder and under the Notes and any other agreements,
documents or instruments now or hereafter evidencing, securing or otherwise
relating to the indebtedness evidenced by the Notes (the Notes and said other
agreements, documents or instruments, together with all renewals, amendments,
extensions, consolidations and modifications thereof, are hereinafter
collectively referred to as the "Loan Documents").


Assignor hereby covenants and agrees:


a)           To faithfully abide by, perform and discharge each and every
obligation, covenant, condition and agreement of the Franchisee Documents to be
performed by Assignor and to enforce performance by each other party thereto of
each and every obligation, covenant, condition and agreement to be performed by
such other party.


b)           To promptly provide Assignee with copies of any and all notices
received or given by Assignor which allege, that Assignor is in default in the
performance of any obligation, covenant, condition or agreement of the
Franchisee Documents to be performed by Assignor.


c)           That the term "Event of Default", whenever used in this Assignment,
shall mean any one or more of the following events:


(1)           the occurrence of any "Event of Default" under any of the Loan
Documents beyond any applicable grace, notice and/or cure periods; or


(2)           the failure by Assignor to observe, perform or discharge any
obligation, covenant, condition or agreement of this Assignment for thirty (30)
days after Assignee has provided notice of same provided, however, that if such
failure is not susceptible of cure during such thirty (30) day period (but is
susceptible of cure) and Assignor promptly commences and diligently pursues cure
of such failure during such thirty (30) day period, then such thirty (30) day
period shall be extended for an additional consecutive period of thirty (30)
days; or; or


(3)           any representation or warranty made by Assignor herein shall prove
to have been false or incorrect in any material respect on the date as of which
made; or


(4)           a default by Assignor  under the provisions of the Franchisee
Documents beyond any applicable grace, notice and/or cure periods.
 
 
d)           That an Event of Default by Assignor under this Assignment beyond
any applicable grace, notice and/or cure periods shall constitute an "Event of
Default" under all of the Loan Documents.
 
2

--------------------------------------------------------------------------------

 
e)           That upon the occurrence of any Event of Default and beyond any
applicable grace, notice and/or cure periods, Assignee may at its option, with
or without notice or demand of any kind (except as may be provided herein or in
any of the Loan Documents), and without waiving such Event of Default,
(i) exercise any and all rights and remedies provided for hereunder or under the
Loan Documents as well as such remedies as may be available at law or in equity
and (ii) cure any such Event of Default in such manner and to such extent as
Assignee may deem necessary to protect the security hereof, including
specifically, without limitation, the right (but not the obligation) to appear
in and defend any action or proceeding purporting to affect the security hereof
or the rights or powers of Assignee, and also the right (but not the obligation)
to perform and discharge each and every obligation, covenant, condition and
agreement of Assignor under the Franchisee Documents, and, in exercising any
such powers, to pay necessary costs and expenses, employ counsel and incur and
pay attorneys' fees and expenses.  Assignee shall not be obligated to perform or
discharge, nor does it hereby undertake to perform or discharge, any obligation,
duty or liability of Assignor under any of the Franchisee Documents or by reason
of this Assignment, it being agreed that Assignee shall be treated as agreeing
to perform or discharge such obligation, duty  or liability if (but only if)
Assignee shall, by written notice, sent to the other contracting party to, or
grantor or licensor of, such Franchisee Documents, expressly so elect.


f)           That at any time after the occurrence of any Event of
Default  and  beyond any applicable grace, notice and/or cure periods , Assignee
may, at its option, without notice, and without regard to the adequacy of
security for the indebtedness hereby secured, either in person or by agent, with
or without bringing any action or proceeding, or by a receiver to be appointed
by a court at any time hereafter, exercise and enforce for its own benefit every
right, power and authority under the Franchisee Documents, or any of them, as
fully as Assignor could itself.


g)           That the grantor or licensor of any Franchisee Documents, upon
receipt of written notice from Assignee of the occurrence of any Event of
Default and Assignee's election to exercise its rights under this Assignment,
shall be and is hereby irrevocably directed and authorized by Assignor to
recognize and accept Assignee as "lender" or Asecured party@, as the case may
be, under the Franchisee Documents or as holder of such other document, as the
case may be, for any and all purposes as fully as it would recognize and accept
Assignor and the performance of Assignor thereunder, and to perform such
document for the benefit of Assignee in accordance with the terms and conditions
thereof inclusive of making payments in accordance with the Franchisee Documents
directly to Assignee, without any obligation to determine whether or not any
such Event of Default has in fact occurred.


h)           That further, and without limitation of the foregoing remedies,
upon the occurrence of any Event of Default, Assignee shall have the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in the
State of New York  with respect to each and every document in which a security
interest may be obtained, in addition to the rights and remedies otherwise
provided for by law or in equity or in any of the Loan Documents.
3
i)           That in the exercise of the powers herein granted to Assignee, no
liability shall be asserted or enforced against Assignee, all such liability
being hereby expressly waived and released by Assignor.  Assignor hereby agrees
to indemnify and hold Assignee free and harmless from and against any and all
claims, demands, liability, expense, cost, loss or damage (including all costs,
expenses and attorneys' fees incurred in the defense thereof) which may be
asserted against, imposed or incurred by Assignee by reason of any act or
omission of Assignor under any of the Franchisee Documents or by reason of this
Assignment or the exercise of Assignee's rights and remedies under this
Assignment or under any of the Franchisee Documents or by reason of any alleged
obligation or undertaking of Assignee to perform or discharge any obligation,
duty or liability of Assignor under any of the Franchisee Documents; provided,
however, that nothing herein shall be construed to obligate Assignor to
indemnify and hold Assignee free and harmless from and against any claim,
demand, liability, expense, cost, loss or damage asserted against, imposed on or
incurred by Assignee by reason of Assignee's willful misconduct or gross
negligence.  Should Assignee incur any such liability, expense, cost, loss or
damage, or in the defense of any such claims or demands, for which it is to be
indemnified by Assignor as aforesaid, the amount thereof shall be secured by
this Assignment, and the other Loan Documents (whether or not such amount, when
aggregated with other sums secured by the other Loan Documents, exceeds the
principal face amount of the Notes), shall bear interest at the Interest Rate
specified in the Notes from the date incurred until paid, and shall be due and
payable immediately upon demand by Assignee.


j)           That Assignee shall have the right to assign to any subsequent
holder of the Notes, the Franchisee Documents and all the right, title,
interest, power and authority of the Assignor in, under and by virtue of the
Franchisee Documents hereby or hereafter assigned.


Assignor further hereby covenants and represents to Assignee that (i) Assignor
has not previously assigned, sold, pledged, transferred, mortgaged, hypothecated
or otherwise encumbered the Franchisee Documents or any of them, or its right,
title and interest therein, (ii) Assignor shall not assign, sell, pledge,
transfer, mortgage, hypothecate or otherwise encumber its interests in the
Franchisee Documents or any of them, (iii) Assignor has not knowingly performed
any act which might prevent Assignor from performing its undertakings hereunder
or which might prevent Assignee from operating under or enforcing any of the
terms and conditions hereof or which would limit Assignee in such operation or
enforcement, (iv) Assignor has not received any notice of or knows of no default
by Assignor under the Franchisee Documents, or any of them and to the best
knowledge of Assignor, no acceleration or termination of any Franchisee
Documents has resulted due to any default thereunder except as disclosed in
writing to Assignee, and (v) upon execution of any of the Franchisee Documents,
Assignor will deliver a copy of such Franchisee Documents (or the original at
Assignee's request) to Assignee.
4

--------------------------------------------------------------------------------

All notices, demands or Franchisee Documents which are required or permitted to
be given or served hereunder shall be in writing and shall be deemed
sufficiently given when delivered or mailed in the manner set forth in the
Revolving Creidt Agreement.


Any provision in the Notes that pertains to this Assignment shall be deemed to
be incorporated herein as if such provision were fully set forth in this
Assignment.  In the event of any conflict between the terms of this Assignment
and the terms of the Notes, the terms of the Notes shall prevail.  A provision
in this Assignment shall not be deemed to be inconsistent with the Notes by
reason of fact that no provision in the Notes covers such provision in this
Assignment.


This Assignment constitutes the granting by Assignor to Assignee of a security
interest under the Uniform Commercial Code as enacted in the State of New York
in the right, title and interest of Assignor in, to and under each and every
document in which a security interest may be obtained.  Assignor agrees to
execute and deliver to Assignee, at any time or times during which this
Assignment shall be in effect, such further instruments as Assignee may deem
necessary to make effective this Assignment and the security interest created
hereby.  To evidence such security interest, at the request of Assignee,
Assignor shall, in a form satisfactory to Assignee, join with Assignee in
executing one or more financing statements or other notices of security
interest, and any continuation thereof, and shall pay the cost for filing
thereof.  Assignor also grants Assignee the irrevocable right to file financing
statements without Assignor joining in the execution thereof.


The exercise of any rights or remedies under this Assignment shall not be deemed
to cure or waive any default or event of default under any of the Loan
Documents, or waive, modify or affect any notice of default under any of the
Loan Documents, or invalidate any act done pursuant to such notice.  The rights
and remedies of Assignee herein provided shall be in addition to and not
substitution for the rights and remedies vested in Assignee in any of the Loan
Documents or at law or in equity, all of which rights and remedies are
specifically reserved by Assignee.  The remedies herein provided or otherwise
available to Assignee shall be cumulative and may be exercised
concurrently.  The failure to exercise any of the remedies herein provided shall
not constitute a waiver thereof, nor shall use any of the remedies herein
provided prevent the subsequent or concurrent resort to any other remedy or
remedies.


This Assignment shall be interpreted, construed and enforced according to laws
of the State of New York.


It is expressly intended, understood and agreed that this Assignment and the
Loan Documents are made and entered into for the sole protection and benefit of
Assignor and Assignee, and their respective legal representatives, successors
and assigns (but in the case of assigns of Assignor, only to the extent
permitted hereunder); that no other person or persons shall have any right at
any time to action hereon or rights to the proceeds of the Loans;  and that
Assignee shall have a lien upon and right to direct application of any such
undisbursed proceeds of the Loans as provided in the Loan Documents.
5
 
The relationship between Assignee and Assignor is solely that of a lender and
borrower, and nothing contained herein or in any of the Loan Documents shall in
any manner be construed as making the parties hereto partners, joint venturers
or any other relationship other than  lender and borrower.


Assignor and Assignee intend and believe that each provision in this Assignment
comports with all applicable local, state or federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Assignment if found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law
administrative or judicial decision or public policy, and if such court should
declare such portion, provision or provisions of this Assignment to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
both Assignor and Assignee that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Assignment shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein and that the rights, obligations and
interests of Assignor and Assignee under the remainder of this Assignment shall
continue in full force and effect.


Assignor agrees that the Franchisee Documents will not be altered, modified or
changed, except in the regular course of business of Assignor, without the prior
written consent of Assignee.


Assignor further agrees not to hereafter assign or transfer its interest in the
Franchisee Documents or the monies and proceeds due thereunder to or for the
benefit of any other person, firm or corporation.


Assignor further agrees to execute any additional documents that may be
necessary or advisable in order to carry out and effect the full intent of this
Assignment.


UPON payment in full of the Obligations, this Assignment shall be rendered null
and void.






[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Assignment is duly executed by Assignor the day and
year first above written.
 
 


EMERGING VISION, INC.


By:            /s/ Glenn Spina                                              
Glenn Spina
Its President and CEO








 

 STATE OF NEW YORK  )    ) SS.:
COUNTY OF NASSAU
 )

                
On the 6th day of April, in the year 2010, before me, the undersigned,
personally appeared Glenn Spina, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person on behalf of which the individual acted, executed the instrument.


/s/ Barbara C. Kegel
Notary Public

 
7

--------------------------------------------------------------------------------

 
EXHIBIT A
Notes Receivable as of 4/1/2010 :
 
 
 1)
 
     Payor:        John Belotti        Date of Note:    6/1/2006      
 Amount:   
$75,000
         Maturity Date:        5/1/2010        2)            Payor:      Ashraf
Hosseini        Date of Note:           8/15/2006        Amount:     $40,000    
     Maturity Date:         1/1/2012        3) NEW)            Payor:  
 Nicholas Siskos        Date of Note:    10/1/2009        Amount:       $48,500
         Maturity Date:     3/1/2014        4) NEW)            Payor:    Renata
Nannetti        Date of Note:      6/1/2010        Amount:        $50,000      
   Maturity Date:        5/1/2013        5) NEW)            Payor:      Renata
Nannetti        Date of Note:        6/1/2010        Amount:      $8,000        
 Maturity Date:     9/1/2011

 
 
 
 
8

--------------------------------------------------------------------------------

 

 6) NEW)            Payor:      Dr. Joseph Bistricer        Date of Note:    
  1/1/2009        Amount:  $130,862          Maturity Date:      12/1/2013      
 7) NEW)            Payor:    Sharon Chambry        Date of Note:     
 12/1/2007        Amount:   $95,791          Maturity Date:       11/1/2010    
   8) NEW)            Payor:    Dr. Joel Kaplan        Date of Note:    
  7/1/2009        Amount:    $10,000          Maturity Date:        6/1/2010    
   9) NEW)            Payor:      Javier Martinez        Date of Note:  
 1/1/2008        Amount:     $10,000          Maturity Date:     12/1/2017      
 10) NEW)            Payor:    Sheena Tillman        Date of Note:    7/15/2009
       Amount:  $60,000          Maturity Date:      6/15/2012      

 
 
9

--------------------------------------------------------------------------------

 
 

 11) NEW)            Payor:    Nicholas Siskos        Date of Note:    3/5/2009
       Amount:  $10,000          Maturity Date:    3/5/2010        12) NEW)    
       Payor:      Dr. Kamal Zafar        Date of Note:    2/1/2009      
 Amount:     $11,500          Maturity Date:    1/1/2010        13) NEW)        
   Payor:      Dr. Martin Liebowitz        Date of Note:      3/22/2009      
 Amount:    $5,000        Maturity Date:      3/22/2010        14) NEW)        
   Payor:    Dr. Martin Liebowitz        Date of Note:      3/22/2009      
 Amount:     $3,600        Maturity Date:    8/22/2010        15) NEW)          
 Payor:    Tonya Maks & Olga Shapiro        Date of Note:     6/1/2009      
 Amount:   $10,000          Maturity Date:    10/1/2009      

 
 
10

--------------------------------------------------------------------------------

 
 

 16) NEW)            Payor:    Tonya Maks & Olga Shapiro        Date of Note:  
  6/1/2009        Amount:  $3,600          Maturity Date:      11/1/2010      
 17) NEW)            Payor:       Donovan Knight        Date of Note:    
 2/1/2009        Amount:  $85,000          Maturity Date:    1/1/2014        18)
NEW)            Payor:    Ashraf Hosseini        Date of Note:    4/1/2009      
 Amount:  $94,524          Maturity Date:    11/1/2011        19) NEW)          
 Payor:      Donovan Knight        Date of Note:    8/1/2009        Amount:
 $67,246          Maturity Date:    2/1/2010        20) NEW)            Payor:  
 Don Galle        Date of Note:    5/15/2009        Amount:    $10,000        
 Maturity Date:    4/15/2012      

 11                                              
                          


                                          




                               


                                          

                              


                                          


 